Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone: 763-765-2913 Telefax: 763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com January 3, 2013 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, D.C. 20549 Re:Allianz Life Insurance Company of North America Allianz Life Variable Account A Initial Filing, Form N-4 Registration Statement No. 333-185863 & 811-04965 Accession Number: 0000836346-13-000002 Dear Sir/Madam: On January 3, 2013, the above-referenced Registration Statement was filed via Edgar on Form N-4. We are hereby requesting withdrawal of this accepted Registration Statement under Form Type RW and pursuant to Rule 477. The purpose of the withdrawal is that the filing was inadvertently submitted under Allianz Life Variable Account A and we intend to re-file under Allianz Life Variable Account B instead. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America By:/s/ Stewart D. Gregg Stewart D. Gregg
